DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7/11/2022 have been entered. Claims 1 through 15 remain pending in this application. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and thus its dependent claims 2-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “the first and second lines being in fluid communication with the first mixing vessel by a direct connection of each to the first mixing vessel”. However, Figure 1 clearly shows several intervening components between the first and second lines and the first mixing vessel - such as the valve 21 and 31, the pressure regulators 23 and 33, the calibrated orifices 25a and 35a, and the oxygen sensor 41.  Therefore, it is unclear what is intended with the use of “direct connection” used in several instances in claim 1. For the purpose of making a prior art examination in light of applicant’s arguments, “direct connection” has been taken to be two components fluidly connected with one another without any mixing vessel and/or mixing components in between. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and thus its dependent clams 2-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, amended claim 1 now recites the narrower limitation of ““the first and second lines being in fluid communication with the first mixing vessel by a direct connection of each to the first mixing vessel”; however no description of what Applicant intended by “direct connection” is provided in the specification. It is unclear if “direct connection” is intended to mean absolutely no intervening components between the first and second lines and the first mixing vessel, or simply no intervening mixing vessels between the components. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 10-13, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison (US 2010/0175695 A1) in view of Weiszl (US 2013/0340753 A1).

Regarding claim 1, Jamison discloses a gas mixer (Abstract and Figure 1) comprising: a first mixing point (gas control subsystem 114 mixes air and oxygen at mixing point 274, Figure 1 and Paragraphs 0024 and 0030) and a second mixing point (anesthesia machine 112 mixes air, oxygen and N2O at mixing point 236, Paragraphs 0025-0026 and Figure 1), - a first line (see annotated Figure 1 provided below indicating the first line) adapted for providing a first gas (first line provides air supply 218, Figure 1) and a second line (see annotated Figure 1) adapted for providing a second gas (second line provides oxygen supply 214, Figure 1), the first and second lines being in fluid communication with the first mixing point by a direct connection of each to the first mixing point (see first and second lines directly connected to gas control subsystem 114, Annotated Figure 1), and with the second mixing point by a direct connection of each to the second mixing point (first and second lines also directly connected to anesthesia machine 112, Figure 1) for providing said first and second gases to said first and second mixing points (both air 218 and oxygen 214 are supplied to both the gas control subsystem 114 and anesthetic machine 112, providing two mixtures, Figure 1 and Abstract) and a third line (see annotated Figure 1) for providing a third gas (third line provides N2O supply 210, Figure 1), said third line being in fluid communication with the second mixing point by a direct connection to the second mixing point (N2O supply line directly connected to anesthesia machine 112 via the third line, Figure 1). 
Although Jamison discloses two distinct mixing points to combine the gases (mixing points 236 and 274, Figure 1), Jamison does not specifically state the mixing points being mixing vessels. 
However, Weiszl teaches a gas mixer (Abstract) comprising three gas supply lines (gas supply 12, 22, and 32, Figure 1), and two mixing vessels in which the gases are combined in (vessels 40 and 42, Figure 1).
Therefore, it would have been obvious at the time of invention to modify Jamison’s gas mixer device to have the mixing points be contained within some type of vessel structure, as taught by Weiszl, in order to provide adequate storage and containment for the combined gases. 

    PNG
    media_image1.png
    673
    962
    media_image1.png
    Greyscale
Annotated Figure 1
Regarding claim 2, Jamison further discloses the first line (line supplying air 218, see annotated Figure 1) is directly connected to the second mixing point (anesthesia machine 112, Figure 1) by a first branching line (see first branching line as indicated in annotated Figure 1 below, directly connecting air supply 218 line with machine 112). 
    PNG
    media_image2.png
    673
    962
    media_image2.png
    Greyscale

	Regarding claim 3, Jamison further discloses the second line (see second line providing oxygen supply 214, annotated Figure 1) is directly connected to the second mixing by a second branching line (see second branching line as indicated in annotated Figure 1 above, directly connecting oxygen supply 214 line with machine 112).
	Regrading claim 4, Jamison further discloses the first branching line (see first branching line as indicated in annotated Figure 1 above) comprises a flow control device (flow control valve 226, Figure 1). 
	Regarding claim 5, Jamison discloses the gas mixer according claim 1, but is silent on the first and second lines are in fluid communication with the first mixing vessel via a first common line section, and/or the first, second and third lines are in fluid communication with the second mixing vessel via a second common line section (50).  
	However, Weiszl teaches a gas mixer (Abstract) comprising three gas supply lines (gas supply 12, 22, and 32, Figure 1), and two mixing vessels (vessels 40 and 42, Figure 1), with the first and second lines being in fluid communication with the first mixing vessel via a common line section (see first gas line 12 and second gas line 22 sharing a common line section prior to entering mixing vessel 40, Figure 1). The Examiner notes that by virtue of the “and/or” phrase in line 3 of claim 5, the “second common line” limitation is not required.
	Therefore, it would have been obvious at the time of invention to modify Jamison’s gas mixer to include a common line section to allow both the first and second gas lines to mix prior to entering the first mixing vessel, as taught by Weiszl, as providing a common line shared between the two gas lines would provide an alternative means of directing both the first and second gases to the mixing vessel.  
Regarding claim 6, Jamison discloses the gas mixer according to claim 1, further disclosing the first line comprises a first valve (check valve 268, Figure 1) and a first pressure regulator (pressure regulator 220, Figure 1), the second line comprises a second valve (second check valve 263, Figure 1) and a second pressure regulator (Pressure regulator 216, Figure 1), and the third line comprises a third valve (valve 222, Figure 1) and a third pressure regulator (pressure regulator 212, Figure 1). 
However, Jamison does not specifically state that any of the valves are solenoid valves. 
However, Weiszl teaches an analogous gas blending apparatus (Abstract) that mixes three gas sources (gas lines 12, 22, and 32 shown in Figure 3) that further comprise solenoid valves along each gas line (gas control valves 10, 20 and 30 on gas lines 12, 22, and 32 are preferably solenoid valves, Paragraph 0086 and Figure 3).
Therefore, it would have been obvious at the time of invention to modify Jamison’s gas mixer to replace the check valves with solenoid valves, as taught by Weiszl, as using a solenoid valve would provide the user with a controllable means of adjusting the pressure gradient through the valve (Paragraph 0086 of Weiszl).
	Regarding claim 8, Jamison further discloses the second branching line (see second branching line as indicated in annotated Figure 1 above) comprises a first flow sensor (oxygen flow meter 230, Figure 1).
	Regarding claim 10, Jamison in view of Weiszl teach the gas mixer according to claim 5, with Jamison further teaching a control unit comprising a microprocessor (controller 516 may include a microprocessor, Paragraph 0038).
	Regarding claim 11, Jamison in view of Weiszl teach the gas mixer according to claim 10, with Jamison further teaching a control unit (controller 516, Paragraph 0038) electrically connected to a first flow sensor (flow control valve 224 located on second branching line as indicated by annotated Figure 1 above) of a second branching line (controller 516 determines respective flow rates through flow control valves, Paragraphs 0035-0036).
Regarding claim 12, Jamison in view of Weisz teach the gas mixer according to claim 10, with Weiszl further teaching control unit (controller 70, Figure 2) piloting a first solenoid valve and a first pressure regulator of the first line, a second solenoid valve and a second pressure regulator of the second line, and/or - a third solenoid valve and a third pressure regulator of the third line (valves 10, 20 and 30 are controllable solenoid valves, Figure 3 and Paragraph 0086; controller 70 also controls the pressure drops across pressure regulators 14, 24 and 34, Figure 3 and Paragraph 0077).  
	Therefore, it would have been obvious at the time of invention to further modify Jamison’s device to have the controller control the operation of both the solenoid valves and pressure regulators located on each respective gas line, as taught by Weiszl, as this would provide a means of precisely controlling the amount of gases being delivered to the mixing vessel(s). 
	Regarding claim 13, Jamison further discloses the first line is fed by a first gas source containing oxygen (oxygen supply 214, Figure 1), the second line is fed by a second gas source containing a therapeutically-effective gas (N2O supply 210, figure 1) and the third line is fed by a third gas source containing air (Air supply 218, Figure 1).  
	Regarding claim 14, Jamison in view of Weiszl teach a gas mixer according to claim 10, with Jamison further teaching the gas mixer in fluid communication with a mechanical ventilator and configured for providing gas or gas mixtures to said mechanical ventilator (output 116 of gas mixing machine 112 in fluid communication with main breathing system 118 comprising a ventilator 238, Figure 1 and Paragraph 0019).
	Regarding claim 15, Jamison further discloses the gas mixer according to claim 1 in fluid communication with a blender device (output 116 of gas mixing anesthesia machine is in fluid communication with a main breathing system 118 comprising a ventilator 238, Figure 1 and Paragraph 0027; the ventilator would function as a blending device, as the gas flow entering the ventilator from the mixer 112 would be capable of generating a turbulent flow (if it is not inherently generating a turbulent flow), therefore resulting in further mixing/blending prior to being delivered to the patient) and configured for providing gas or gas mixtures to said blender device (output 116 from machine 112 provides gas mixture to main breathing system 118 comprising ventilator, Paragraph 0027). 
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jamison (US 2010/0175695 A1) in view of Weiszl (US 2013/0340753 A1) and in further view of Vacchiano et al. (US 2005/0247311 A1).
Regarding claim 7, Jamison in view of Weiszl teach the gas mixer according to claim 1, but is silent the first line comprises a first calibrated orifice, the second line comprises a second calibrated orifice, and/or the third line comprises a third calibrated orifice. 
However, Vacchiano teaches a similar breathing gas apparatus comprising multiple gas lines (Abstract and Figure 1) that contain a calibrated orifice (fixed orifice located along O2 gas line, Figure 1 and Paragraph 0170). 
Therefore, it would have been obvious at the time of invention to modify Jamison’s gas mixer device to include a calibrated orifice on each respective gas line, as taught by Vacchiano, as this provides a precise means of control of flow through that particular portion of the gas line.  
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jamison (US 2010/0175695 A1) in view of Weiszl (US 2013/0340753 A1)and in further view of Lampotang et al. (5,887,611).
	Regarding claim 9, Jamison in view of Weiszl teach the gas mixer according to claim 5, but is silent on a first oxygen sensor arranged on the first common line section. 
However, Lampotang teaches a gas blender system (Abstract) comprising an oxygen sensor (oxygen sensor 130, Figure 1) arranged on a common line (oxygen sensor 130 arranged on gas outlet port 114 which is common to both the air the oxygen gas lines, Figure 1). 
Therefore, it would have been obvious at the time of invention to further modify the modified device of Jamison in view of Weiszl, to include an oxygen sensor on the common line shared between the air and oxygen supply lines, as taught by Lampotang, to provide a means of measuring and monitoring the oxygen concentration prior to mixing.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785              

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785